IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 54 WM 2016
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
DONALD C. EICHLER,                           :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 1st day of August, 2016, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel has failed to

establish that he properly acted to protect Petitioner’s allocatur rights, Petitioner is

entitled to a counsel-filed Petition for Allowance of Appeal. See Pa.R.Crim.P. 122.

Counsel is DIRECTED to file a Petition for Allowance of Appeal within 15 days.

      Justice Mundy did not participate in the consideration or decision of this matter.